DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210602.

Status of Claims
Claim(s) 1-11, 13-16, 18-19, and 21-23 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-11, 13-16, 18-19, and 21-23 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20100131124 A1 (“Klooster”) discloses an invention that includes an input device configured to receive a required time of arrival at a waypoint and a processor communicatively coupled to the input device. The processor is programmed to determine a forward late time profile, determine a forward early time profile representing the earliest time the 
US 8332145 B2 (“Dacre-Wright”) teaches a method for continuously and adaptively generating a speed setpoint for an aircraft to observe a Requested Time of Arrival (RTA).
US 20140067245 A1 (“Polansky”) teaches a method and apparatus includes long term and short term strategies for improving 4D trajectory reliability and required time of arrival reliability. The long term strategy changes speeds along the trajectory to remove the time error in predictions. The short term strategy compensates for wind and position error, for example, by temporarily changing an aircraft guidance speed by applying a guidance margin that would either delay or prevent re-computation of the speed targets along the flight path. The predictions would use the original speed target without the guidance margin application. The guidance speed target will stay applied until the predicted time error crosses a threshold.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

all the claimed limitations in the context of the invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)